Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the 35 USC 103 analysis; however, a new ground of rejection is entered, see 35 USC 101 analysis.  In particular, the claim limitation “determine device control data to control” represents a description of the control data but without applying the control data to effectuate a change or transform a state of the environment.  The claim limitations represents the equivalent of applying an abstract idea.  It is recommended to implement the equivalent of controlling a device using the control data to regulate an environmental condition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-8,10-11, 13, 15-17, 19-21, 23-24, 26-27, 29, 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the limitations directed to a mental process including linking one or more devices, sensors, and identities via association; determining a trajectory based on location data; and correlating location data to activity data using one or more sensors. These limitations with the exception of being associated with general computing components can reasonably be performed mentally because linking, associating, and determining represent observation and judgment (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
   This judicial exception is not integrated into a practical application because the limitations are directed to insignificant extra solution (MPEP 2106.05(g),  which include receiving sensor data;  transmitting device control data; transmitting a message to a node to a subscriber to receive user equipment data; receiving from a network node UE data; and determining device control data based on the determined trajectory; 
      the device manage, receiver, device controller, equipment module, transmitter, activity determiner, UE locator, and sensors are recited on a high level of generality to generally link the abstract idea to the field of building control as well as representing mere instructions to apply the abstract idea with respect to the device manager, module, locator, and determiner (MPEP 2106.05(f) and (h), respectively)
    the device control data that is generated would represent the equivalent of “apply it” with the judicial exception, MPEP 2106.05(f)    
      The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the modules and determiner are configured to perform a function so as to represent mere instructions to apply the abstract idea while the aforementioned transmitting and receiving limitations are well known, conventional, or ordinary, see MPEP 2106.05(d)(II( (e.g. “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
“)
  Claims 3,5, 7-8,10-11, 13, 15-17, 19-21, 23-24, 26-27, 29, 31-38 elaborate upon the above limitations and do not add meaningful limitations or would be considered significantly more because the inclusion of determining whether a UE is located within a proximity, receiving policy rules, defining a device as a HVAC, estimating arrival,  etc. do not meaningfully limit the abstract idea.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117